Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,7,9,11,17,19 and 20   are rejected under 35 U.S.C 103 as being patentable over YUNYI LI  (NPL Doc: " Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization," August 28, 2018,SPECIAL SECTION ON THEORY, ALGORITHMS, AND APPLICATIONS OF SPARSE RECOVERY, Pages 47943-47947) in view of  Wei Wen (NPL Doc: “Learning Structured Sparsity in Deep Neural Networks,” Dec 5th-11th 2016, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain, Pages 1-7) in further view of  CHONG et al. (USPUB  20190373264).

As per Claim 1, YUNYI LI teaches wherein the DNN is configured to perform a task based on the image ( Page 47943-ABSTRACT-“ image features, a robust composite regularization model is proposed for training by the deep neural network (DNN)…”) ,and is trained with a training image by using a feature sparsification with smoothness regularization process and a back propagation  ( Page 47944-Col. 2- “…this paper proposes a new optimization model that combines the L1-norm estimator and a composite regularization scheme. The proposed model can exploit more physical mechanism and prior knowledge for training. Then, to solve the nonsmooth optimization problem, a smoothing strategy is adopted to smooth the nonsmooth L1-norm estimator.Furthermore, the back propagation (BP) approach is proposed to train the penalty parameter, the regularization parameter and the transform domain….”) 
Within analogous art, Wei Wen teaches  weight update process that updates the DNN based on an output of the feature sparsification with smoothness regularization process ( Page 3 – Figure- 2 , Page 7- “…2D-filter sparsity regularization can reduce the …retaining the original number of parameters. Shape-wise sparsity also obtains similar results. In Table 4, …layer-wise speedup on both CPU and GPU without accuracy loss after shape regularization; The top-1 error can also be reduced down… parameters are retained. In Figure 7(a), the obtained DNN with the lowest error has a very low sparsity, indicating that the number of parameters in a DNN is still important to maintain learning capacity. In this case, SSL works as a regularization to add restriction of smoothness to the model in order to avoid overfitting. Figure 7(b) compares the results of dimensionality reduction of weight tensors in the baseline and our SSL-regularized AlexNet. The results show that the smoothness restriction enforces…”)  .  
One of ordinary skill in the art would have been motivated to combine the teaching of Wei Wen within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI  because the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen provides a system and method for implementing optimal weight approximation and increasing accuracy in retraining within deep neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for an optimal weight approximation and increasing accuracy in retraining within deep neural network.
	Combination of YUNYI LI and Wei Wen does not explicitly teach A method comprising: receiving an image by a deep neural network (DNN) implemented by at least one processor; 
and obtaining, by the DNN, a first feature map based on the image while the DNN is in a trained state,
	Within analogous art, CHONG et al.  teaches A method comprising: receiving an image by a deep neural network (DNN) implemented by at least one processor ( deep neural network taught within Paragraph [0053] and processor Paragraph [0044]) ; and obtaining, by the DNN, a first feature map based on the image while the DNN is in a trained state( feature map taught within Paragraphs [0070-0073]) ,
One of ordinary skill in the art would have been motivated to combine the teaching of CHONG et al. within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI because the Bandwidth compression for neural network systems mentioned by CHONG et al. provides a system and method for implementing data compression within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Bandwidth compression for neural network systems mentioned by CHONG et al.  within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for data compression within neural network system.

As per Claim 7, Combination of  YUNYI LI and Wei Wen and CHONG et al. teach claim 1, 
YUNYI LI teaches wherein the back propagation and weight update process updates network coefficients of the DNN ( Page 47946- Col. 1- A. DEEP NEURAL NETWORK FOR ADMM FRAMEWORK  and Col. 2- “…B. UPDATING BY BACKPROPAGATION OVER
ROBUST-ADMM-NETWORK…”) , 
Within analogous art, Wei Wen teaches during the training, based on a regularization loss and a smoothness loss that are computed based on the output of the feature sparsification with smoothness regularization process ( Page 3- “…Here W represents the collection of all weights in the DNN; ED(W) is the loss on data; … regularization applying on every weight,… the structured sparsity regularization on each layer. Because group Lasso can effectively zero out all weights in some groups…, we adopt it in our SSL. The regularization of group Lasso on a set of weights w can be represented as… is a group of partial weights in w…” AND Page 1- 1. Introduction) .  

As per Claim 9, Combination of  YUNYI LI and Wei Wen and CHONG et al. teach claim 1,
Combination of YUNYI LI and Wei Wen does not explicitly teach further comprising compressing the first feature map.
Within analogous art, CHONG et al. teaches further comprising compressing the first feature map ( compressed feature map taught within Paragraphs [0110-0111]) .  

As per Claim 11, YUNYI LI teaches wherein the DNN is configured to perform a task based on the image ( Page 47943-ABSTRACT-“ image features, a robust composite regularization model is proposed for training by the deep neural network (DNN)…”) , and is trained with a training image by using a feature sparsification with smoothness regularization process and a back propagation ( Page 47944-Col. 2- “…this paper proposes a new optimization model that combines …estimator and a composite regularization scheme. The proposed model can exploit more physical mechanism and prior knowledge for training. Then, to solve the nonsmooth optimization problem, a smoothing strategy is adopted to smooth the nonsmooth… estimator. Furthermore, the back propagation (BP) approach is proposed to train the penalty parameter, the regularization parameter and the transform domain….”) ,
	YUNYI LI does not explicitly teach A system comprising: at least one memory configured to store computer program code; and a deep neural network (DNN) implemented by at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including: obtaining code configured to cause the at least one processor to obtain a first feature map based on an image inputted into the DNN while the DNN is in a trained state, weight update process that updates the DNN based on an output of the feature sparsification with smoothness regularization process.
Within analogous art, Wei Wen teaches  weight update process that updates the DNN based on an output of the feature sparsification with smoothness regularization process ( Page 3 – Figure- 2 , Page 7- “…2D-filter sparsity regularization can reduce the… accuracy loss or reduce the error… retaining the original number of parameters. Shape-wise sparsity also obtains similar results. In Table 4, for example, AlexNet 5 achieves on average 1.4_ layer-wise speedup on both CPU and GPU without accuracy loss after shape regularization;…if the parameters are retained. In Figure 7(a), the obtained DNN with the lowest error has a very low sparsity, indicating that the number of parameters in a DNN is still important to maintain learning capacity. In this case, SSL works as a regularization to add restriction of smoothness to the model in order to avoid overfitting. Figure 7(b) compares the results of dimensionality reduction of weight tensors in the baseline and our SSL-regularized AlexNet. The results show that the smoothness restriction enforces…”)  .  
One of ordinary skill in the art would have been motivated to combine the teaching of Wei Wen within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI  because the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen provides a system and method for implementing optimal weight approximation and increasing accuracy in retraining within deep neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for an optimal weight approximation and increasing accuracy in retraining within deep neural network.
	Combination of YUNYI LI and Wei Wen does not explicitly teach A system comprising: at least one memory configured to store computer program code; and a deep neural network (DNN) implemented by at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including: obtaining code configured to cause the at least one processor to obtain a first feature map based on an image inputted into the DNN while the DNN is in a trained state, 
	Within analogous art, CHONG et al.  teaches A system comprising: at least one memory configured to store computer program code ( Computer program code taught within paragraph [0044]) ; and a deep neural network (DNN) implemented by at least one processor configured to access the computer program code and operate as instructed by the computer program code( deep neural network taught within Paragraph [0053] and processor Paragraph [0044]), the computer program code including: obtaining code configured to cause the at least one processor ( Paragraphs [0220-0221)  to obtain a first feature map based on an image inputted into the DNN while the DNN is in a trained state( feature map taught within Paragraphs [0070-0073]), 
One of ordinary skill in the art would have been motivated to combine the teaching of CHONG et al. within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI because the Bandwidth compression for neural network systems mentioned by CHONG et al. provides a system and method for implementing data compression within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Bandwidth compression for neural network systems mentioned by CHONG et al.  within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for data compression within neural network system.

As per Claim 17, Combination of  YUNYI LI and Wei Wen and CHONG et al. teach claim 11,
YUNYI LI teaches wherein the back propagation and weight update process updates network coefficients of the DNN ( Page 47946- Col. 1- A. DEEP NEURAL NETWORK FOR ADMM FRAMEWORK  and Col. 2- “…B. UPDATING BY BACKPROPAGATION OVER
ROBUST-ADMM-NETWORK…”) , 
	YUNYI LI does not explicitly teach during the training, based on a regularization loss and a smoothness loss that are computed based on the output of the feature sparsification with smoothness regularization process.
Within analogous art, Wei Wen teaches during the training, based on a regularization loss and a smoothness loss that are computed based on the output of the feature sparsification with smoothness regularization process ( Page 3- “…Here W represents the collection of all weights in the DNN; ED(W) is the loss on data; … regularization applying on every weight,… the structured sparsity regularization on each layer. Because group Lasso can effectively zero out all weights in some groups…we adopt it in our SSL. The regularization of group Lasso on a set of weights w can be represented as… is a group of partial weights in w…” AND Page 1- 1. Introduction) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Wei Wen within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI  because the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen provides a system and method for implementing optimal weight approximation and increasing accuracy in retraining within deep neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for an optimal weight approximation and increasing accuracy in retraining within deep neural network.


As per Claim 19, Combination of  YUNYI LI and Wei Wen and CHONG et al. teach claim 11,
Combination of YUNYI LI and Wei Wen does not explicitly teach the computer program code further comprises compression code configured to cause the at least one processor to compress the first feature map.
Within analogous art, CHONG et al. teaches the computer program code further comprises compression code configured to cause the at least one processor to compress the first feature map ( compressed feature map taught within Paragraphs [0110-0111]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of CHONG et al. within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI because the Bandwidth compression for neural network systems mentioned by CHONG et al. provides a system and method for implementing data compression within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Bandwidth compression for neural network systems mentioned by CHONG et al.  within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for data compression within neural network system.

As per Claim 20, YUNYI LI teaches wherein the DNN is configured to perform a task based on the image ( Page 47943-ABSTRACT-“ image features, a robust composite regularization model is proposed for training by the deep neural network (DNN)…”) , and is trained with a training image by using a feature sparsification with smoothness regularization process and a back propagation ( Page 47944-Col. 2- “…this paper proposes a new optimization model that combines the L1-norm estimator and a composite regularization scheme. The proposed model can exploit more physical mechanism and prior knowledge for training. Then, to solve the nonsmooth optimization problem, a smoothing strategy is adopted to smooth the nonsmooth L1-norm estimator. Furthermore, the back propagation (BP) approach is proposed to train the penalty parameter, the regularization parameter and the transform domain….”) ,
	YUNYI LI does not explicitly teach A non-transitory computer-readable medium storing computer instructions that are configured to, when executed by at least one processor implementing a deep neural network (DNN), cause the at least one processor to: obtain a first feature map based on an image inputted into the DNN while the DNN is in a trained state, weight update process that updates the DNN based on an output of the feature sparsification with smoothness regularization process.
Within analogous art, Wei Wen teaches  weight update process that updates the DNN based on an output of the feature sparsification with smoothness regularization process ( Page 3 – Figure- 2 , Page 7- “…2D-filter sparsity regularization can reduce the… accuracy loss or reduce the error of …retaining the original number of parameters. Shape-wise sparsity also obtains similar results. In Table 4, for example, …speedup on both CPU and GPU without accuracy loss after shape regularization; The top-1 error can also be reduced down to 41.83% if the parameters are retained. In Figure 7(a), the obtained DNN with the lowest error has a very low sparsity, indicating that the number of parameters in a DNN is still important to maintain learning capacity. In this case, SSL works as a regularization to add restriction of smoothness to the model in order to avoid overfitting. Figure 7(b) compares the results of dimensionality reduction of weight tensors in the baseline and our SSL-regularized AlexNet. The results show that the smoothness restriction enforces…”)  . 
One of ordinary skill in the art would have been motivated to combine the teaching of Wei Wen within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI  because the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen provides a system and method for implementing optimal weight approximation and increasing accuracy in retraining within deep neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  within the modified teaching of the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for an optimal weight approximation and increasing accuracy in retraining within deep neural network. 
	Combination of YUNYI LI and Wei Wen does not explicitly teach A non-transitory computer-readable medium storing computer instructions that are configured to, when executed by at least one processor implementing a deep neural network (DNN), 
cause the at least one processor to: obtain a first feature map based on an image inputted into the DNN while the DNN is in a trained state, 
	Within analogous art, CHONG et al.  teaches A non-transitory computer-readable medium storing computer instructions that are configured to ( Computer program code taught within paragraph [0044] and non-transitory computer-readable taught within Paragraph [0222] ) ; when executed by at least one processor implementing a deep neural network (DNN) ( deep neural network taught within Paragraph [0053] and processor Paragraph [0044]), cause the at least one processor to: ( Paragraphs [0220-0221)  obtain a first feature map based on an image inputted into the DNN while the DNN is in a trained state ( feature map taught within Paragraphs [0070-0073]), 
One of ordinary skill in the art would have been motivated to combine the teaching of CHONG et al. within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI because the Bandwidth compression for neural network systems mentioned by CHONG et al. provides a system and method for implementing data compression within neural network system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Bandwidth compression for neural network systems mentioned by CHONG et al.  within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for data compression within neural network system.

2.	Claim 10 is  rejected under 35 U.S.C 103 as being patentable over YUNYI LI  (NPL Doc: " Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization," August 28, 2018,SPECIAL SECTION ON THEORY, ALGORITHMS, AND APPLICATIONS OF SPARSE RECOVERY, Pages 47943-47947) in view of  Wei Wen (NPL Doc: “Learning Structured Sparsity in Deep Neural Networks,” Dec 5th-11th 2016, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-7) in further view of  CHONG et al. (USPUB  20190373264) and Yiyi Liao (NPL Doc: " Understand Scene Categories by Objects: A Semantic Regularized Scene Classifier Using Convolutional Neural Networks," May16-21,2016, 2016 IEEE International Conference on Robotics and Automation (ICRA) Stockholm, Sweden, May 16-21, 2016, Pages 2318-2324).

As per Claim 10, Combination of  YUNYI LI and Wei Wen and CHONG et al. teach claim 1,
Combination of  YUNYI LI and Wei Wen and CHONG et al. does not explicitly teach wherein the DNN is configured to perform at least one from among semantic segmentation, image or video classification, object detection, and image or video super-resolution, as the task.
Within analogous art, Yiyi Liao teaches wherein the DNN is configured to perform at least one from among semantic segmentation, image or video classification, object detection, and image or video super-resolution, as the task ( Page 2318-Col. 2- “…Specifically, we develop
a scene classification model with regularization of semantic segmentation based on the well-known CNN architecture,..” AND Page 2320 – Col. 1- “..With the aim of learning scene features involved object information, we construct our SS-CNN for scene classification with regularization of semantic segmentation. In this section, the network architecture of our SS-CNN is introduced in detail, followed by the model learning and input construction. On top of that, we implement refinement for semantic segmentation with the predicted scene labels. A. CNN for scene classification with semantic segmentation regularization Notation. We first clarify the symbols used in this paper. Assume there are Ms scene classes in scene classification and Mo object classes in semantic segmentation….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yiyi Liao within the combined modified teaching of the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI and the Bandwidth compression for neural network systems mentioned by CHONG et al. because the Understand Scene Categories by Objects: A Semantic Regularized Scene Classifier Using Convolutional Neural Networks mentioned by Yiyi Liao provides a system and method for implementing object level information within scene classification of image processing system. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Understand Scene Categories by Objects: A Semantic Regularized Scene Classifier Using Convolutional Neural Networks mentioned by Yiyi Liao within the combined modified teaching of the Bandwidth compression for neural network systems mentioned by CHONG et al. and  the Learning Structured Sparsity in Deep Neural Networks mentioned by Wei Wen  and  the Co-Robust-ADMM-Net: Joint ADMM Framework and DNN for Robust Sparse Composite Regularization mentioned by YUNYI LI for implementation of a system and method for an object level information within scene classification of image processing system.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 2,3,4,5,6,8,12,13,14,15,16 and 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2 , prior art of record does not teach or suggest the limitation mentioned within claim 2: “…training the DNN, the training comprising: obtaining, by the at least one processor, a second feature map based on the training image by performing a network forward computation, by the DNN, that includes the feature sparsification with smoothness regularization process; computing, by the at least one processor, a regularization loss of the second feature map that is based on the training image; computing, by the at least one processor, a smoothness loss of the second feature map that is based on the training image; computing, by the at least one processor, a total gradient based on the regularization loss and the smoothness loss that are computed; and updating, by the at least one processor, network coefficients of the DNN by performing the back propagation and weight update process based on the total gradient that is computed.   ”  

As to claims 3,4,5 and 6 , Claims 3,4,5 and 6 depend on objected allowable claim 2 , therefore the following claims are objected as allowable claims. 

As to claim 8 , prior art of record does not teach or suggest the limitation mentioned within claim 8: “…back propagation and weight update process updates network coefficients of the DNN, during the training, based on: a computed regularization loss and a smoothness loss that are computed based on the output of the feature sparsification with smoothness regularization process, and an emperical data loss of the task performed by the DNN that is computed.   ”  

As to claim 12 , prior art of record does not teach or suggest the limitation mentioned within claim 12: “…the DNN is trained by: obtaining a second feature map based on the training image by performing a network forward computation, by the DNN, that includes the feature sparsification with smoothness regularization process; computing a regularization loss of the second feature map that is based on the training image; computing a smoothness loss of the second feature map that is based on the training image; computing a total gradient based on the regularization loss and the smoothness loss that are computed; and updating network coefficients of the DNN by performing the back propagation and weight update process based on the total gradient that is computed.     ”  

As to claims 13,14,15 and 16 , Claims 13,14,15 and 16 depend on objected allowable claim 12 , therefore the following claims are objected as allowable claims. 

As to claim 18 , prior art of record does not teach or suggest the limitation mentioned within claim 18: “…back propagation and weight update process updates network coefficients of the DNN, during the training, based on: a regularization loss and a smoothness loss that are computed based on the output of the feature sparsification with smoothness regularization process, and an emperical data loss of the task performed by the DNN that is computed. ”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637